DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 16, and 17 are objected to because of the following informalities:  The claims appear to be dependent on method claim 1, but recite a device and a computer program. The claims should be written into independent format to include all the appropriate limitations.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-14, 16-17, and 20-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walter et al Wo 01/46509.
Walter et al disclose an appliance for handling textiles which comprises an evaluation circuit for detecting the type of textile and/or dampness of a laundry item comprising: obtaining first intensity information representative of a spectral image resulting from an impurity of a textile (See page 8 in combination with claim 10); the textile treatment device receives a spectral image of a textile by means of which certain types of staining can be determined; the spectral image also implicitly contains representative intensity information; obtaining second intensity information representative of a spectral image characteristic of at least one property of at least one part of the textile (See page 11 and figures 2-5); spectral images are used in order to distinguish fabric types using representative intensity information (e.g. characteristic peaks or minima); determining at least one treatment parameter, wherein the treatment parameter is determined both from the first intensity information depending on the composition of the impurity and from the second intensity information depending on the at least one property of the at least one part of the textile (See page 2, lines 1, 2 and 16-25); the information obtained using spectral analysis (i.e. type of contamination and type of fabric, see above) is used in order to determine the treatment of the textiles; outputting or triggering an output of the at least one treatment parameter (See page 15); the treatment device with the aforementioned information independently selects and executes the adapted program.
Regarding claim 2-3, the textile is irradiated with radiation in the visible range, i.e. is illuminated (see page 2, e.g. with an incandescent lamp (page 8)).
Regarding claim 4, the color of the textile can also be determined by irradiation with visible light. 
Regarding claims 6-7, the structural information of the textile is determined from the spectrum (see figures 2-5 and page 11), which is used to determine the program selection (page 15).
Regarding claim 8, energy, water consumption, and the type and quantity of the detergent is optimized using the information (page 15).
Regarding claim 9-10, the treatment device with the aforementioned information independently selects and executes the adapted program (see page 15), this implies the outputting of the parameters to the device.
Regarding claim 11, a converging lens can be used (see page 8).
Regarding claim 12 and 14, the imaging device must contain specific machine programs for executing the determination of the characteristics based on the spectral image.
Regarding claims 14, 16, 17, and 20-22, these limitations  have been met above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walter et al. The teachings of Walter et al have been discussed above.
Regarding claims 5 and 23, Walter et al fail to disclose the specific step for determining the treatment, such as an intermediate parameter from the intensity from the garment and one from the impurity then compare the two parameters to determine the treatment,  and setting a user profile. However, such steps would have been obvious. For instance, the specific color of the garment (i.e. black, while, or others) would require a specific type or quantity of a treatment solution and the type of impurity (i.e. juice/fruit stain, blood, or others) would also require a specific type of solution, by comparing information from both imaging would facilitate the best treatments for the garment. With respect to setting a user profile, such modification would have been obvious so that appropriate user preference (i.e. starch) could be used during cleaning and ironing/pressing of user garments) Therefore, it would have been an obvious extension as taught by the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weindorf et al (US Pub. 2017/0122889) disclose a portable apparatus for soil chemical characterization. Xiang et al (US Pub. 2017/0090068) disclose an estimating soil properties within a field using hyperspectral remote sensing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/            Primary Examiner, Art Unit 2876